Exhibit 10.13

VMWARE, INC.

2007 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

I. NOTICE OF GRANT

Unless otherwise defined herein, the terms defined in the VMware, Inc. 2007
Equity and Incentive Plan (the “Plan”) will have the same defined meanings in
this notice of grant (“Notice of Grant”) and Restricted Stock Unit agreement
(“Agreement”).

 

  Name:    (“Participant”)      Address:   

 

       

 

  

The Participant has been granted an Award of Restricted Stock Units (“RSUs”).
Each RSU represents the right to receive one share of Stock, subject to the
terms and conditions of this Notice of Grant, the Plan and this Agreement, as
follows:

 

  Grant Number:  

 

    Date of Grant:  

 

    Vesting Commencement Date:  

 

    Number of RSUs:  

 

 

Vesting Schedule:

[VESTING SCHEDULE TO BE REVISED FOR EACH EMPLOYEE] [37.5% of the total Number of
RSUs shall vest on the eighteen month anniversary of the Vesting Commencement
Date and 12.5% vests on each subsequent six month anniversary], subject to the
Participant’s continuing employment with the Company, any Subsidiary, the Parent
or an Affiliate in which the Company and/or Parent hold, directly or indirectly,
at least 80% of the equity or voting interest through each vesting date.



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

II. AGREEMENT

1. Grant of the RSUs. The Company has granted the Participant the number of RSUs
set forth in the Notice of Grant. However, unless and until the RSUs will have
vested, the Participant will have no right to the payment or receipt of any
Stock subject thereto. Prior to actual payment or receipt of any Stock, the RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

2. Vesting of RSUs. Subject to Section 4, the Participant will vest in the RSUs
in accordance with the vesting schedule set forth in the Notice of Grant;
provided, that, in the event the Participant incurs a termination of employment
for any reason other than due to the Participant’s death or “disability” (as
defined under the applicable long-term disability plan of the Company,
Subsidiary, Parent or Affiliate, or, if there is no such plan, as determined by
the Board or the Committee (each, the “Administrator”)), such that the
Participant is no longer employed by the Company, any Subsidiary, the Parent or
an Affiliate in which the Company and/or Parent hold, directly or indirectly, at
least 80% of the equity or voting interest, the Participant’s right to vest in
the RSUs and to receive the Stock related thereto will terminate effective as of
the date that Participant ceases to be so employed and thereafter, the
Participant will have no further rights to such unvested RSUs or the related
Stock. In such case, any unvested RSUs held by the Participant immediately
following such termination of employment shall be deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
the unvested RSUs and shall have all the rights and interest in or related
thereto without further action by the Participant. In the event that the
Participant’s employment is terminated by reason of death or disability, then
any unvested portion of the RSUs shall automatically accelerate and the
Participant shall become fully vested in the RSUs upon termination of employment
by reason of death or disability. In all cases, the date of termination of
employment shall be determined in the sole discretion of the Administrator.

3. Issuance of Stock. No Stock shall be issued to the Participant prior to the
date on which the RSUs vest. After any RSUs vest and subject to the terms of
this Agreement, including without limitation Section 6 hereof, the Company shall
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that number of shares of
Stock corresponding to the number of such vested RSUs as soon as
administratively practicable following vesting, but in no event shall the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock shall be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary, the RSUs shall be settled only in shares of Stock.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the RSUs at any time, subject to the terms of the Plan. If so accelerated, such
RSUs will be considered as having vested as of the date specified by the
Administrator.

5. Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory

 

2



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

to the Company to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.

6. Taxes.

(a) Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the RSU, regardless of any action the Company or
any of its Subsidiaries takes with respect to any tax withholding obligations
that arise in connection with the RSU. Neither the Company, the Parent nor any
of Subsidiaries makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or vesting of the RSU or the
subsequent sale of Stock issuable pursuant to the RSU. The Company, the Parent
and the Subsidiaries do not commit and are under no obligation to structure the
RSU to reduce or eliminate the Participant’s tax liability.

(b) Payment of Withholding Taxes. Notwithstanding any contrary provision of this
Agreement, no Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the RSUs. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may satisfy such tax withholding obligations, in whole or in part,
by withholding otherwise deliverable Stock having an aggregate Fair Market Value
sufficient to (but not exceeding) the minimum amount required to be withheld
and/or by the sale of shares of Stock to generate sufficient cash proceeds to
satisfy any such tax withholding obligation. The Participant hereby authorizes
the Administrator to take any steps as may be necessary to effect any such sale
and agrees to pay any costs associated therewith, including without limitation
any applicable broker’s fees. In addition, and to the maximum extent permitted
by law, the Company may exercise the right to retain, without notice, from
salary or other amounts payable to the Participant, cash having a value
sufficient to satisfy any tax withholding obligations that cannot be satisfied
by the withholding and/or sale of otherwise deliverable shares of Stock.

7. Changes in Stock. In the event that any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or exchange of Stock or other securities of the Company, or other similar
corporate transaction or event affecting the Stock occurs such that an
adjustment or change is determined by the Administrator (in its sole discretion)
to be necessary or appropriate, the Administrator shall proportionately adjust
this Award in accordance with the terms of the Plan, including adjustments in
the number and kind of shares of Stock or other property the Participant would
have received upon vesting of the RSUs; provided, however, that the number of
shares of Stock into which the RSUs may be converted shall always be a whole
number.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book entry form)
will have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including

 

3



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Stock and receipt of
dividends and distributions on such Stock.

9. No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent or any Subsidiary right to
terminate the Participant’s employment at any time in accordance with applicable
law, or (iii) entitle the Participant to pay additional rights under the Plan or
under any other welfare or benefit plan of the Company, the Parent or any
Subsidiary.

10. Black Out Periods. The Participant acknowledges that, to the extent the
vesting of any RSUs occurs during a “blackout” period wherein certain employees,
including the Participant, are precluded from selling Stock, the Administrator
retains the right, in its sole discretion, to defer the delivery of the Stock
pursuant to the RSU; provided, however, that the Administrator shall not
exercise its right to defer the Participant’s receipt of such Stock if such
shares of Stock are specifically covered by a Rule 10b5-1 trading plan of the
Participant which causes such shares to be exempt from any applicable blackout
period then in effect. In the event the receipt of any shares of Stock is
deferred hereunder due to the existence of a regularly scheduled blackout
period, such shares shall be issued to the Participant on the first day
following the termination of such regularly scheduled blackout period; provided,
however, that in no event shall the issuance of such shares be deferred
subsequent to March 15th of the year following the year in which the shares
otherwise would have been issued. In the event the receipt of any shares of
Stock is deferred hereunder due to the existence of a special blackout period,
such shares shall be issued to the Participant on the first day following the
termination of such special blackout period as determined by the Company’s
General Counsel or his or her delegatee; provided, however, that in no event
shall the issuance of such shares be deferred subsequent to March 15th of the
year following the year in which such shares otherwise would have been issued.
Notwithstanding the foregoing, any deferred shares of Stock shall be issued
promptly to the Participant prior to the termination of the blackout period in
the event the Participant ceases to be subject to the blackout period. The
Participant hereby represents that he or she accepts the effect of any such
deferral under relevant federal, state and local tax laws or otherwise.

11. Award is Not Transferable. Except to the limited extent provided in
Section 5 above, this Award of RSUs and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. The terms of
this Agreement shall be binding upon the Participant’s executors,
administrators, heirs, successors and any permitted transferees.

 

4



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

12. Entire Agreement. This Agreement, subject to the terms and conditions of the
Plan and the Notice of Grant, represents the entire agreement between the
parties with respect to the RSUs.

13. Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Issuance of Certificates for Stock. The Company
shall not be required to issue any certificate or certificates for Stock
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Stock to listing on all stock exchanges on which such class of
stock is then listed; (b) the completion of any registration or other
qualification of such Stock under any state, federal or foreign law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state, federal or foreign governmental agency, which
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the RSUs as the Administrator may establish from time to time
for reasons of administrative convenience.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon the Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Definitions. In the event that the term “Cause” is not defined in an
employment agreement entered into by the Participant, the occurrence of any of
the following, as reasonably determined by the Company or the Administrator in
good faith, shall constitute “Cause,” provided that the Participant has been
given notice by the Company of the existence of Cause and, if the existence of
Cause is curable, a reasonable opportunity to cure the existence of such Cause:

(i) willful neglect, failure or refusal by the Participant to perform his or her
employment duties (except resulting from the Participant’s incapacity due to
illness) as reasonably directed by his or her employer;

 

5



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

(ii) willful misconduct by the Participant in the performance of his or her
employment duties;

(iii) the Participant’s indictment for a felony (other than traffic related
offense) or a misdemeanor involving moral turpitude; or

(iv) the Participant’s commission of an act involving personal dishonesty that
results in financial, reputational, or other harm to the Company and its
affiliates and subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Notice of Governing Law. This Agreement will be governed by the internal
substantive laws, but not the choice of law rules of the State of Delaware.

21. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

22. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Company, at the address provided below,
and the Participant at his or her address as shown on the Company’s, Parent’s or
any Subsidiary’s payroll records, or to such other address as the Participant,
by notice to the Company, may designate in writing from time to time.

 

To the Company:      VMware, Inc.         3401 Hillview Avenue         Palo
Alto, CA 94304         Attention: Stock Administrator   

 

6



--------------------------------------------------------------------------------

Form of Time-Vested RSU Agreement

for US Employees

 

Unless the Participant notifies the Company within ten (10) days following
receipt of this Agreement that he or she declines this Award, the Participant
will be deemed to have accepted and agreed to the terms and conditions of this
Agreement and the Plan. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, which are incorporated herein by reference.

 

PARTICIPANT   VMWARE, INC.  

 

Signature

 

 

By

 

 

Print Name

 

 

Title

  Date:             , 2007   Date:             , 2007

 

7